

113 HRES 402 IH: Supporting the European aspirations of the peoples of the European Union’s Eastern Partnership countries, and for other purposes.
U.S. House of Representatives
2013-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 402IN THE HOUSE OF REPRESENTATIVESNovember 12, 2013Mr. Engel (for himself, Mr. Royce, Mr. Keating, and Mr. Poe of Texas) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSupporting the European aspirations of the peoples of the European Union’s Eastern Partnership countries, and for other purposes.Whereas a democratic, prosperous, and stable Eastern Europe and Caucasus region is in the national interest of the United States;Whereas the stability and economic vitality of this region also is important to our allies in NATO and the European Union (EU);Whereas Ukraine, Moldova, Georgia, Armenia, Azerbaijan, and Belarus have to varying extents sought to strengthen their economic and political ties with the EU through participation in the EU’s Eastern Partnership program;Whereas closer relations with the EU through the Eastern Partnership program will promote democratic values, good governance, and economic opportunity in the region;Whereas Ukraine may sign an EU Association Agreement, provided that it meets clear and essential EU conditions, and Moldova and Georgia may initial EU Association Agreements at the Eastern Partnership summit to be held in Vilnius, Lithuania, on November 28 and 29, 2013;Whereas these EU Association Agreements contain free trade and other provisions that will create the conditions for greater economic growth and will strengthen democratic institutions and norms, bolster the rule of law, and reduce corruption in signatory states;Whereas the EU’s Eastern Partnership program and Association Agreements are voluntary associations;Whereas all sovereign states have the right to enter into voluntary partnerships of their choosing, in keeping with their interests and values;Whereas majorities of the populations of Ukraine, Moldova, Georgia, and other states in the region desire closer relations with the EU;Whereas the EU Association Agreements do not pose a threat to any nation, and all states in the region, including Russia, will benefit from the economic growth and increased rule of law and stability resulting from closer relations with the EU;Whereas Russia has sought to dissuade Ukraine, Moldova, Georgia, and Armenia from initialing or signing Association Agreements with the EU;Whereas Russia has impeded some Ukrainian imports and banned the import of Moldovan wine;Whereas Russia has pressured Georgia, notably by erecting physical barriers along the Administrative Boundary Lines of the occupied Georgian regions of Abkhazia and South Ossetia, where Russian troops continue to be stationed despite a commitment in the 2008 ceasefire agreement to withdraw to pre-conflict positions;Whereas these actions contravene Russia’s commitments under the Helsinki principles of the Organization for Security and Cooperation in Europe (OSCE) and the Charter of Paris, and also call into question Russia’s World Trade Organization (WTO) commitments;Whereas the European Parliament on September 12, 2013, passed a resolution expressing support for the Eastern Partnership countries;Whereas the United States has long supported the European aspirations of the peoples of Ukraine, Moldova, and Georgia, as well as the other Eastern Partnership countries; andWhereas the United States believes that deepening ties with the EU will benefit these states, the wider region, and Russia, and will represent a step forward toward the realization of the vision of a democratic Europe, whole, free, and at peace: Now, therefore, be itThat the House of Representatives—(1)supports the European aspirations of the peoples of the Eastern Partnership countries;(2)recognizes the significant benefits to these and other countries in the Eastern Europe and Caucasus region of closer economic and political ties with the EU, which will spur economic growth, strengthen democratic institutions and norms, and bolster the rule of law in the region;(3)supports the right of all sovereign states to enter into voluntary partnerships of their choosing, in keeping with their interests and values, and as enshrined in the OSCE’s Helsinki principles;(4)rejects the concept of spheres of influence which would divide the European continent;(5)calls on the Government of Russia to respect the rights of states to make their own sovereign choices with regard to international partnerships, including to sign Association Agreements with the EU;(6)applauds the significant progress Ukraine, Moldova, and Georgia have made in adopting democratic norms and standards, calls on these states to continue to implement necessary reforms, and urges Ukraine to address the remaining essential requirements for signing its Association Agreement with the EU: electoral and rule of law reforms and those related to selective justice, including the release of ex-Prime Minister Yulia Tymoshenko;(7)urges the Department of State to continue to work closely with our European partners and allies to support the right of Ukraine, Moldova, and Georgia to enter into voluntary partnerships of their choosing, provided that any conditions are met; and(8)calls on the Department of State to continue to support reforms in all Eastern Partnership countries which will both help them meet the conditions necessary for closer relations with the EU and which also make these states more democratic, prosperous, and secure.